Citation Nr: 1443173	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-22 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to October 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) which continued a 20 percent rating for diabetes mellitus.  In August 2014, a videoconference Board hearing was held before the undersigned; a transcript is associated with the record.  The Veteran's record is now in the jurisdiction of the Oakland, California RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his diabetes requires the regulation of activities for management.  Specifically, at the August 2014 hearing, he testified that his exercise is restricted and that he has trouble walking and standing up.  Additionally, the Veteran testified that his diabetes has worsened to a degree that is preventing him from having surgery (for nonservice-connected conditions).  A private August 2013 disability evaluation report of the knees indicates that his private physician, Dr. Gill, indicated that the Veteran was not a surgical candidate due to his general medical condition, including diabetes.  The August 2013 report also notes that a Dr. Reynolds is the Veteran's primary treating physician.  Attempts should be made to develop these relevant private treatment records.

The Veteran was last afforded a VA examination to assess the severity of his diabetes in October 2009.  In light of the length of the intervening period since the October 2009 examination and the allegation of worsening, a contemporaneous examination to assess his diabetes is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran testified that he continues to seek treatment through a VA medical center (VAMC).  Although the RO stated in the October 2013 supplemental statement of the case that VA treatment records through September 2013 had been reviewed, the last record of VA treatment in the paper or virtual (Virtual VA and Veterans Benefits Management System) files is dated in October 2009.  Updated VA treatment records for the disability at issue are likely to contain pertinent information, are constructively of record, and must be included in the record on appeal.
The Board notes that the Veteran has established service connection for peripheral neuropathy of the bilateral lower extremities, each rated 10 percent.  At the August 2014 hearing, the Veteran confirmed he was not appealing such assignment.  Therefore, such issue is not before the Board.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization from the Veteran, develop treatment records from Drs. Reynolds, Whitner, and Gill.  

2. Associate with the paper or virtual record updated records of all VA treatment the Veteran has received since October 2009.

3. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his diabetes mellitus and to provide an opinion as to the impact of his diabetes on his employability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All medically indicated special tests should be accomplished, and all examination findings should be clearly reported to allow for application of VA rating criteria for diabetes mellitus.

The examiner must specifically opine as to:

a. whether (in addition to diet and insulin) the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities); and
b. the impact of his diabetes on his employability.

The examiner must explain the rationale for all opinions.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



